Citation Nr: 0628188	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 7, 1975, 
for an award of special monthly compensation (SMC) based upon 
loss of use of one foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1941 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an effective date earlier than August 7, 
1975, for an award of SMC based upon loss of use of one foot.  
In May 2006, the veteran testified at a hearing before the 
Board.


FINDINGS OF FACT

1.  In March 1946, the RO awarded service connection and a 40 
percent rating for a right ankle disability.  The veteran did 
not appeal this decision.

2.  In February 1948 and November 1949, the RO denied claims 
for an increased rating for the right ankle disability.  The 
veteran did not appeal either decision.

3.  On February 28, 1950, the veteran filed an application 
for automobile or other conveyance with VA, and in June 1950, 
the RO denied an application for an automobile allowance 
and/or adaptive equipment, and the inferred claim for SMC.  
The veteran did not appeal this decision.

4.  An August 1975 claim for SMC based upon loss of use of 
one foot was inferred from a claim for an automobile 
allowance and/or adaptive equipment.

5.  An August 1976 rating decision awarded SMC based upon 
loss of use of one foot, effective August 7, 1975.

6.  On VA examination in April 1950, the veteran's service-
connected right ankle disability was manifested by symptoms 
approximating loss of use of the right foot.

7.  A June 1950 rating decision finding that the veteran did 
not have loss of use of the right foot was clearly and 
unmistakably erroneous in that it did not properly apply the 
appropriate criteria in effect at that time to the evidence 
of record at that time; but for that error, the outcome would 
have been manifestly changed.


CONCLUSION OF LAW

The criteria for an effective date of February 28, 1950, for 
the award of SMC based upon the loss of use of one foot have 
been met.  38 U.S.C.A. §§ 1114(k), 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(2), 3.400, 
4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than August 7, 1975, for the award of SMC based upon 
loss of use of one foot.  He argues that the medical evidence 
indicates that the correct effective date for the award of 
SMC should be in 1945.  Alternatively, he argues that the 
correct effective date should be in 1963-1964, the date when 
a liberalizing change of the law that governs entitlement to 
SMC became effective.

Recent caselaw has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
No. 02-300, -- Vet. App. --, 2006 WL 2387711 (Vet. App. 
Aug. 18, 2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005) ((discussing the requirement of pleading CUE 
motions with specificity where a claimant is represented by 
counsel); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. 
Cir. 2005).  In this case, the veteran and his counsel 
specifically have mainly argued that prior rating decisions 
were clearly and unmistakably erroneous.  

A claim for SMC is construed as a claim for increased 
compensation, and the effective date rules for increased 
compensation therefore apply to SMC claims.  Hurd v. West, 13 
Vet. App. 449 (2000).  

Pertinent regulatory criteria are found in 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 
3.400(o)(2) (2005).  38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
(2005) applies.  See Harper v. Brown, 10 Vet App 125, 126 
(1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. 
§ 3.400(o)(2)).

Harper, 10 Vet App at 126.  Determining the appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2005).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

Regulations allow for the filing of informal claims.  See 38 
C.F.R. § 3.155.  But this requires either a communication or 
action that indicates the intent to apply for VA benefits.  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims -- formal and 
informal -- for benefits and is required to identify and act 
on informal claims for benefits.  Norris v. West, 12 Vet. 
App. 413, 421 (1999); Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

Regulations also provide that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(a), (b)(1).  But in 
order for this regulation to apply, a formal claim for 
pension or compensation must have been previously allowed or 
a formal claim for compensation must have previously been 
disallowed because the service-connected disability was not 
compensable in degree.  See MacPhee v. Nicholson, -- F.3d --, 
2006 WL 2347375 (C.A. Fed. Aug. 15, 2006).  

Service connection for a right ankle disability was granted 
in a March 1946 rating decision.  

On February 28, 1950, the veteran filed an application for 
automobile or other conveyance with VA.  However, in June 
1950, the RO denied the veteran's claim.  In doing so, the RO 
also addressed a predicate issue.  Entitlement to an 
automobile allowance and/or adaptive equipment, in the 
veteran's case, is predicated upon the establishment of the 
loss of use of one foot, specifically, his right foot.  See 
Pub. L. No. 79-663, 60 Stat. 910 (1946).  Thus, a claim for 
entitlement to SMC based upon loss of use of one foot was 
inferred from his claim for an automobile allowance and/or 
adaptive equipment.  In the June 1950 decision, the RO found 
that the veteran did not have loss of use of one foot and 
this in turn led to the RO's denial of the claim for 
automobile or other conveyance.

The veteran filed another claim for an automobile allowance 
and/or adaptive equipment on August 7, 1975.    

In August 1976, the RO found that the veteran was entitled to 
SMC based upon the loss of use of one foot, effective August 
7, 1975, the date of receipt of the claim for an automobile 
allowance and/or adaptive equipment and the inferred claim 
for SMC were received.

A claim for SMC is construed as a claim for increased 
compensation, and the effective date rules for increased 
compensation therefore apply to special monthly compensation 
claims.  Hurd v. West, 13 Vet. App. 449 (2000).  The initial 
question, then, is whether the veteran was shown to have loss 
of use of the right foot in the one year preceding his claim 
for SMC.  At the time the veteran filed his claim for SMC 
based upon loss of use of one foot, loss of use of the foot 
was held to exist when no effective function remained other 
than that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  38 C.F.R. § 3.350 (1975).

Here, there is no evidence pertaining to the veteran's right 
ankle for the year preceding his August 1975 claim for SMC.  
At the time of filing his claim, however, the veteran 
asserted that he was unable to move his ankle at all.  On 
examination in December 1975, the veteran was found to have 
lost the use of his right foot due to manifestations of his 
right ankle disability including lack of range of motion of 
the right ankle.  As there are no treatment records for years 
preceding the veteran's August 1975 claim, the date upon 
which he became entitled to SMC based upon loss of use of one 
foot is not clear.  While the date that entitlement to SMC 
based upon loss of use of one foot arose is not entirely 
clear, however, it appears to have arisen prior to the filing 
of his 1975 claim.  At the very least, there is no evidence 
that the date that entitlement arose followed the filing of 
the claim.  Accordingly, when considering only the provisions 
of 38 C.F.R. § 3.400(o)(2), the appropriate effective date 
for the grant of SMC is August 7, 2005, the date his claim 
was received, and the veteran is not entitled to an earlier 
effective date.  It is significant that while the disability 
in this case may have existed for many years, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

However, the Board's inquiry does not end here.  The Board 
must also consider whether there are any communications from 
the veteran prior to August 7, 1975, that may be interpreted 
as either formal or informal claims for an increased rating 
or other claims from which a claim for SMC based upon loss of 
use of one foot may be inferred.  

The veteran was originally granted service connection and a 
40 percent disability rating for his right ankle disability 
in March 1946.  He did not appeal this decision.  The 
veteran's claims for an increased rating for his right ankle 
disability were denied by March 1948 and November 1949 rating 
decisions, both of which the veteran did not appeal.  As 
noted above, in February 1950, the veteran applied for an 
automobile allowance and/or adaptive equipment.  This claim 
was denied in a June 1950 rating decision, which the veteran 
did not appeal.  There are no other communications from the 
veteran dated prior to August 7, 1975 that may be construed 
as claims for an increased rating or as inferring a claim for 
SMC based on loss of use of one foot.

The veteran has argued that VA had a duty to inform him of a 
liberalizing 1958 law pertaining to the award of special 
monthly compensation.  See Pub. L. No. 85-782, 72 Stat. 936 
(1958).  He asserts that had VA informed him of this change, 
he would have re-applied for and received SMC benefits years 
before the August 1975 award. VA, however, is under no 
obligation to inform the veteran as to a change in law 
pertaining to his claim.  See Wells v. Prinicipi, 3 Vet. App. 
307 (1992); Lyman v. Brown, 5 Vet. App. 194 (1993); see also 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding 
that "everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations).  Although a specific law or regulation may 
require that VA notify potential beneficiaries of possible 
benefits, there is no notification provision with respect to 
the change effected by Pub. L. No. 85-782.  See Gold v. 
Brown, 7 Vet. App. 315, 318 (1995) (where Congress has given 
"no clear indication that the statute was enacted with an 
intent to impose [a duty of notification] on the Secretary, 
the Court cannot, otherwise, create such a duty") (quoting 
Wells, 3 Vet. App. At 309; Lyman, 5 Vet. App. 194, 196-97.  
Therefore, VA was not under an obligation to inform the 
veteran of this law and of the possibility that he might wish 
to apply for benefits.

Even if VA had an obligation to inform the veteran about the 
change in law, the change effected by Public Law 85-782 is 
irrelevant to the veteran's claim.  Public Law 85-782 created 
a new level of SMC under what was then 38 U.S.C. § 314(r) 
(now § 1114(r)).  Specifically, this legislation provided for 
payment of an aid and attendance allowance to certain 
severely disabled veterans, i.e., those receiving benefits 
under during periods in which they were not hospitalized at 
Government expense.  This change in law has no bearing on the 
veteran's claim of entitlement to SMC under 38 C.F.R. 
§ 1114(k), which allows for SMC based upon the loss of use of 
one foot.  Accordingly, the veteran is not entitled to an 
earlier effective date for the award of SMC under Public Law 
85-782.

While the veteran has specifically argued that a liberalizing 
1958 law should allow for the grant of an earlier effective 
date in this case, he has also asserted that his ankle 
disability has met the criteria for consideration as loss of 
use of one foot since he originally applied for an automobile 
allowance and/or adaptive equipment in February 1950.  In 
this regard, the veteran has argued that there was no 
difference in the level of disability with respect to his 
right ankle disability on examination in April 1950, as 
compared to on examination in December 1975, when he was 
found to have loss of use of the right foot.  The Board thus 
perceives his argument in essence to be that VA failed to 
appropriately apply the regulatory criteria as it existed at 
the time of his initial claim.  Therefore, despite that the 
veteran has not specifically used the "magic words" of CUE 
with respect to the June 1950 denial of an automobile 
allowance and/or adaptive equipment, including the denial of 
his claim for SMC based upon loss of use of one foot, the 
Board concludes that the veteran's claim for an earlier 
effective date is in actuality a claim that the June 1950 
denial was clearly and unmistakably erroneous.

There is a three-prong test for determining whether a prior 
determination involves CUE:  1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; 2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and 3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 40, 43-44 
(1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A CUE determination must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

At the time of the June 1950 denial, Public Law 79-663 
enabled VA to provide an automobile or other conveyance for 
each veteran of World War II who was entitled to compensation 
for the loss, or loss of use, of one or both legs at or above 
the ankle under the laws administered by VA.  Pub. L. 79-663, 
60 Stat. 910, 915 (1946).
VA's Schedule for Rating Disabilities that in effect at that 
time defined "Loss of use of the foot" as existing when no 
effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  Veterans Administration 
Schedule for Rating Disabilities, Musculoskeletal 
Disabilities, § 30, Diagnostic Code 5101 (1945 ed.).  This 
definition has remained essentially unchanged since that 
time.  At the time the veteran was awarded SMC in August 
1975, loss of use of the foot was held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  

The pertinent question is thus whether the veteran's 
disability clearly and unmistakably amounted to loss of use 
of the foot at the time of the June 1950 denial.  The 
evidence at the time of the June 1950 denial included VA 
examination from January 1948 and April 1950 and an October 
1949 hospital admission summary.  On examination in January 
1948, the veteran complained of a constantly swollen right 
ankle, especially after having been on his feet for any 
length of time.  He also complained of a continuous dull ache 
and weakness in the ankle.  Physical examination revealed 
complete loss of motion of the right ankle, and limitation of 
motion of the toes of the right foot.  The October 1949 
hospital summary noted that the veteran had limited flexion 
and no dorsiflexion of the right ankle.  There was a fixed 
equinus deformity of 20 degrees.  The veteran was advised 
that because he had only a few degrees of painless motion in 
his right ankle, his ankle would have to be fused within the 
next 10 years.  Finally, on examination in April 1950, the 
veteran had no dorsal flexion of the right foot or ankle and 
limited inversion and eversion.  The ankle was noted to be 
approximately twice normal size, and the veteran was noted as 
walking with a marked limp unless he was wearing high-heeled 
shoes.  The examiner noted that the veteran did not appear to 
want an amputation, and this was considered to be 
appropriate, as it was not felt that he would be any better 
rehabilitated with an amputation, and probably much less so.  
In effect, the April 1950 examination indicated that the 
veteran's disability actually exceeded the relevant SMC 
criterion (i.e., "equally well served by an amputation stump 
with use of a suitable prosthetic appliance").  Veterans 
Administration Schedule for Rating Disabilities, 
Musculoskeletal Disabilities, § 30, Diagnostic Code 5101 
(1945 ed.).  

The veteran was awarded SMC for loss of use of one foot, 
effective August 7, 1975, based upon the findings of a 
December 1975 VA examination.  At the time of that 
examination, the veteran was noted to have chronic swelling 
and atrophy of the right thigh and leg.  He complained of 
aching and of sometimes having to use a cane.  He had no 
ankle motion and his foot was noted to be plantar flexed.  He 
was noted to require the use of high heels, and a leather 
support of the ankle.  The diagnosis was residual right ankle 
deformity and dysfunction.  The RO, in determining that the 
veteran's right ankle disability amounted to loss of use of 
the right foot, considered the veteran's contention that his 
high-heeled boot effectively functioned as a prosthetic 
appliance.

The Board does not rely on a comparison between the evidence 
in 1950 and the evidence in 1975.  As noted above, a CUE 
determination must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).  The Board only discusses the 
December 1975 examination for illustrative purposes.  The 
Board finds that, solely on consideration of the evidence 
before VA at the time of the June 1950 denial, had the RO 
properly applied the diagnostic criteria in effect at that 
time, it would have undebatably resulted in a finding that 
the veteran met the criteria for SMC based on loss of use of 
the foot.  At the time of the June 1950 denial, the veteran 
was noted to have a severely limited range of motion in his 
right ankle, and to have great difficulty walking if he was 
not wearing his high-heeled boots.  Thus, the veteran's high-
heeled boots in effect acted as a prosthetic appliance long 
before this was asserted in 1975.  Indeed, it appears that 
the only reason the veteran was able to ambulate for any 
length of time, and possibly at all, was due to the wearing 
of these boots.  Additionally, in October 1949, the veteran 
was advised that he would ultimately be better off if his 
ankle were fused.  Because it appears that the veteran's 
right ankle disability met the criteria for loss of use of 
the right foot at the time of the June 1950 denial, the Board 
finds, on the basis of the record and the law as it existed 
at the time of the June 1950 decision, the RO did not 
correctly apply the provisions of the regulation pertaining 
to loss of use of the foot.  This error was undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  See 
Damrel, 6 Vet. App. 242; Russell, 3 Vet. App. 310.  Indeed, 
CUE has been found in similar concrete and definite 
circumstances, such as where the evidence did not meet the 
criteria for a rating reduction under the relevant 
regulations.  Ternus v. Brown, 6 Vet. App. 370 (1994).  

The Board notes that there was truly very little contrary 
evidence against the veteran's claim for special monthly 
compensation at the time of the 1950 denial.  The fact that 
the veteran's right foot was not actually amputated does not 
disqualify him for special monthly compensation based upon 
loss of use of the foot.  Additionally, the fact that he 
could walk without significant difficulty provided that he 
was wearing his high-heeled boots does not indicate that he 
had use of the foot.  Indeed, it appears that the veteran 
largely would have been unable to ambulate were it not for 
the boots, which in effect acted prosthetically.  Thus, the 
Board underlines that it is not engaging in any selective 
"reweighing" of the evidence at this time.  On the 
contrary, the Board has concluded that there was a failure to 
apply the rating criteria in effect at the time of the June 
1950 RO rating decision.  This error was undebatable, and the 
outcome would have been manifestly changed but for this 
error.

Where it is clear, on the face of the decision being assailed 
for CUE, that the error alleged did in fact occur and would 
manifestly have changed the outcome of the case, the case 
will be reversed, rather than vacated and remanded, if a 
remand would serve only to fulfill a procedural duty that 
would unnecessarily delay and burden agency resources.  
Sondel v. West, 13 Vet. App. 213, 221 (1999).

The Board reiterates that it is not drawing any conclusions 
with regard to the adequacy of the record at the time of the 
June 1950 rating decision.  The Board is accepting, for the 
purposes of this review, the evidence and laws as they were 
at the time of that rating decision.  

The Board concludes that the RO's June 1950 rating decision 
was clearly and unmistakably erroneous in not awarding 
special monthly compensation based upon loss of use of one 
foot.  To that extent, the veteran's appeal is granted, and 
an effective date of February 28, 1950, the date that the 
inferred claim for SMC was received, is established.  With 
regard to the March 1948 and November 1949 denials of an 
increased rating, the Board finds no CUE, as the veteran 
neither claimed entitlement to SMC nor disagreed with the 
ratings assigned.  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist the 
veteran with the development of his claim is not required.  
The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the veteran.  Moreover, the duties to notify 
and assist imposed upon VA do not apply not applicable where 
CUE is claimed, either in Board decisions (see Livesay v. 
Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see 
Parker v. Principi, 15 Vet. App. 407 (2002)). CUE claims are 
not conventional appeals; rather, they are requests for 
revision of previous decisions.  A claim based on CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant has the burden of establishing 
such error on the basis of the evidence then of record.  
Ibid.


ORDER

An effective date of February 28, 1950, for SMC based upon 
loss of use of right foot is granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


